EXHIBIT 10(z)

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of the 22nd day of December, 2006, by and between WELLS REAL ESTATE FUND I, a
Georgia limited partnership (“Seller”), and CLOVERLEAF VILLAGE, LLC, a Georgia
limited liability company (together with its permitted successors and assigns,
“Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement, dated November 17, 2006 (the “Agreement”);

WHEREAS, on November 30, 2006, Purchaser terminated the Agreement pursuant to
the provisions of Section 3.6 thereof;

WHEREAS, Seller and Purchaser desire to reinstate, amend and restate the
Agreement, to withdraw and cancel the termination of the Agreement, and to set
forth hereinbelow the terms and conditions upon which they mutually intend to do
so; and

WHEREAS, Seller and Purchaser desire to enter into this Amendment for the
purpose of evidencing their mutual understanding and agreement regarding certain
other matters relating thereto as set forth hereinbelow.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and in consideration of Ten Dollars ($10.00) and other
good and valuable consideration in hand paid by each party hereto to the other,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, Seller and Purchaser hereby covenant and agree as
follows:

1.         Reinstatement. Seller and Purchaser hereby covenant and agree that,
effective as of December 22, 2006, the Agreement and the Escrow Agreement are
hereby reinstated in their entirety and by this reference are restated in their
entirety, incorporated herein and made a part hereof. In the event of any
conflict or inconsistency between the terms and conditions of this Amendment and
of the Agreement, the terms and conditions of this Amendment shall govern and
control. In the event of any conflict or inconsistency between the terms and
conditions of this Amendment and of the Escrow Agreement, the terms and
conditions of this Amendment shall govern and control.

2.         Definitions. All capitalized terms not otherwise defined or modified
herein shall have the meanings ascribed thereto in the Agreement.

3.         Inspection Period. Purchaser and Seller acknowledge and agree that
the Inspection Period expired at 5:00 P.M. Eastern Standard Time on December 4,
2006.



--------------------------------------------------------------------------------

4.         Purchase Price. Section 2.4 of the Agreement is hereby modified and
amended by deleting “FOUR MILLION FIFTY THOUSAND AND NO/ DOLLARS ($4,050,000.00
U.S.)” and inserting the following in lieu thereof: “THREE MILLION SEVEN HUNDRED
THOUSAND AND NO/DOLLARS ($3,700,000.00 U.S.)”.

5.         Initial Earnest Money and Additional Earnest Money.

(a) Purchaser previously delivered the Initial Earnest Money to Escrow Agent to
be held and released by Escrow Agent in accordance with the terms of the Escrow
Agreement which Initial Earnest Money continues to be held by Escrow Agent.

(b) The definition of Additional Earnest Money as set forth in Article 1 of the
Agreement is hereby deleted in its entirety and substituted in lieu thereof
shall be the following:

“Additional Earnest Money” shall mean the sum of TWO HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($250,000.00 U.S.)

Contemporaneously with the execution of this First Amendment by Purchaser,
Purchaser shall deliver the Additional Earnest Money to Escrow Agent by federal
wire transfer, payable to Escrow Agent, which Additional Earnest Money, together
with the Initial Earnest Money, shall be held and released by Escrow Agent in
accordance with the terms of the Escrow Agreement. Seller and Purchaser mutually
acknowledge and agree that time is of the essence in respect of Purchaser’s
timely deposit of the Additional Earnest Money with Escrow Agent; and that if
Purchaser fails to timely deposit the Additional Earnest Money with Escrow
Agent, the Agreement as modified by this Amendment shall terminate, and neither
party hereto shall have any further rights or obligations hereunder, except
those provisions of the Agreement as modified by this Amendment which by their
express terms survive the termination of the Agreement as modified by this
Amendment.

6.         Closing Date. Paragraph 2.6 of the Agreement is hereby amended to
provide that the Closing shall be held on or before January 25, 2007.

7.         Escrow Agreement. Seller and Purchaser hereby acknowledge and agree
that as a result of the modification pursuant to Paragraph 5(b) of this
Amendment of the definition of Additional Earnest Money, the amount “One Hundred
Thousand and No/100 Dollars ($100,000.00)” wherever it appears in the Escrow
Agreement attached as Exhibit “D” to the Original Agreement and in the executed
counterparts of the Escrow Agreement is hereby changed to “Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00)”, and (ii) as a result of the
modification pursuant to Paragraph 5(b) of this Amendment of the deadline to
deposit the Additional Earnest Money with Escrow Agent, any references to the
Additional Earnest Money to be deposited no later than the expiration of the
Inspection Period are hereby deleted in their entirety wherever they appear in
the Escrow Agreement attached as Exhibit “D” to the Original Agreement and in
the executed counterparts of the Escrow Agreement and are hereby changed to
reflect that the Additional Earnest Money shall be deposited with the Escrow
Agent contemporaneously with the execution of this Amendment by Purchaser, and
Seller and Purchaser direct Escrow Agent to treat the Escrow Agreement as so
modified.

 

- 2 -



--------------------------------------------------------------------------------

8.         Brokerage Commissions. The first sentence of Section 10.2 of the
Agreement is hereby deleted in its entirety and substituted in lieu thereof
shall be the following:

“Upon the Closing, and only in the event of the Closing and the funding of the
Purchase Price by Purchaser (a) Seller and Purchaser, each, shall pay one-half
(1/2) of the brokerage commission to Purchaser’s Broker pursuant to a separate
agreement between Purchaser and Purchaser’s Broker (provided, however, that in
no event shall Seller be obligated to pay in excess of an amount equal to 1% of
the Purchase Price), and (b) Seller shall pay a brokerage commission to Seller’s
Broker pursuant to a separate agreement between Seller and Seller’s Broker.”

9.         Environmental Escrow Agreement. Notwithstanding anything in the
Agreement to the contrary, at Closing Seller and Purchaser, each, shall
(i) deposit with the Escrow Agent the sum of One Hundred Thousand and No/100
Dollars ($100,000.00) to be held and disbursed in accordance with the
Environmental Escrow Agreement (as defined below) and (ii) execute and deliver
to each other original counterparts of, and shall use their reasonable efforts
to cause Escrow Agent to execute and deliver to each of Seller and Purchaser
duly executed original counterparts of, a tri-party escrow agreement among
Seller, Purchaser and Escrow Agent (the “Environmental Escrow Agreement”), which
Environmental Escrow Agreement shall be in the form of Schedule “1” attached
hereto and made a part hereof by this reference, provided, however that Seller
and Purchaser shall incorporate such additional terms as may be requested by
Escrow Agent and as are customarily required by title insurance companies or
affiliates thereof serving as escrow agents under escrow agreements similar to
the Environmental Escrow Agreement.

10.         Ratification. Except as expressly modified or amended by this
Amendment, all of the terms, covenants and conditions of the Agreement are
hereby ratified and confirmed.

11.         Modification to Agreement. Except insofar as reference to the
contrary is made in any such instrument, all references to the “Agreement” in
any future correspondence or notice shall be deemed to refer to the Agreement as
modified by this Amendment.

12.         Counterparts. This Amendment may be signed in any number of
counterparts, including counterparts transmitted by facsimile or by e-mail as a
.PDF file, each of which shall be deemed to be an original. When counterparts
have been executed by all parties, they shall have the same effect as if the
signatures to each counterpart or copy were upon the same documents, and
facsimile or .PDF counterparts shall be deemed valid as originals.

13.         Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to principles
of conflicts of laws.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and Purchaser have executed and delivered this
Amendment as of the date first above written.

 

SELLER:

WELLS REAL ESTATE FUND I,

a Georgia limited partnership

By:  

Wells Capital, Inc.,

a Georgia corporation,

its General Partner

By:  

/s/ Douglas P. Williams

  Name:   Douglas P. Williams   Title   Senior Vice President   By:  

/s/ Douglas P. Williams

  (SEAL)   Leo F. Wells, III, general partner by and through Douglas P. Williams
as attorney in fact  



--------------------------------------------------------------------------------

PURCHASER:

CLOVERLEAF VILLAGE, LLC,

a Georgia limited liability company

By:  

/s/ Rafat U. Shaikh

  (SEAL) Name:   Rafat U. Shaikh   Title:   Member  